Order entered September 20, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01144-CR

                          ERNEST EDWARD GAINES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F05-56570-S

                                          ORDER
       The Court has before it appellant Ernest Edward Gaines’s September 19, 2016, “First

Motion for an Extension of Time to File Appellant’s Brief.” We GRANT the motion. We

ORDER Gaines to file his brief by October 19, 2016; the State to file its brief by November 18,

2016; and Gaines to file any reply brief by December 1, 2016.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE